Title: From John Adams to Robert Treat Paine, 6 December 1759
From: Adams, John
To: Paine, Robert Treat


     
      Sir
      Braintree Decr. 6th. 1759
     
     I was too much gratified with the Proposal you made me of writing to you, to neglect it long. For as Nature and Fortune have conspired to strip me of all other means of Pleasure I cannot think it either Vanity or Virtue to acknowledge, that the Acquisition and Communication of Knowledge, are the sole Entertainment of my Life. I should therefore be inattentive to my object, and stupidly forget my own designs, if I neglected the Liberty you gave me of opening this Correspondence.
     Such is the social Constitution of our Nature, that Conversation arouses Passions in our Breasts, which give new Vigour and Freedom to our Thoughts, raises Hints and Arguments which we should never find in solitude, and is at least the best scene to gather Ideas, if not to compare and seperate them, and finally to settle a difficult Enquiry. Conversation may promote Benevolence in general, as well as Friendship to Individuals, raises a Spirit of Industry and Emulation, and evaporates the Spleen which we are all too apt to contract, by long and close attention to Business or study.
     
     But as we are seldom so happy, as to find Company much inclined to Speculation, and as some of us, can find no Company at all, the only Method left, is that of Correspondences, which, in my Opinion have all the Advantages of Conversation, with the Additional ones of searching deeper into subjects, of crushing many vain and more offensive Thoughts, and of perpetuating such as are useful and judicious.
     How well or ill qualified you may be to maintain a Correspondence on the wisest Principles and Motives you have forbidden me to tell you, and I had much rather say to other People. If you condemn this as a Compliment I will not mention your Name in my next, in the mean time, I will conclude this (after requesting your Answer to the Underwritten Questions) with the Name of your honest Friend,
     
      John Adams
     
     
      A mortgages an House to B, conditioned for the Payment of a certain sum. A dies insolvent. The House is apprized at £500 less than it was mortgaged for.—Q. In this Province can B come in as a Creditor for the £500, and claim his proportional share, in the Division with the other Creditors?
      A mortgages an House in N to B, conditioned for the Payment of £1300, and another House in O, conditioned for the Payment of £1000, and dies insolvent. The House in N. is appraised at £500 less than it is mortgaged for; and the House in O is appraised at £500 more than it is mortgaged for. Q. Is the Administrator of A entituled to his Right of Redemption of the House in O, without paying the £500 deficient in the other Mortgage?
      These two Questions will fill a very sizeable Letter, without leaving Room for one Compliment.
     
    